Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the amendment filed on August 27, 2020. Claims 1, 3-10, 12-19 and 1-22 are pending.  Claims 1, 3-10, 12-19 and 1-22 represent METHOD, TERMINAL, AND COMPUTER-READABLE STORAGE MEDIUM FOR DISPLAYING ACTIVITY RECORD INFORMATION.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eun U.S 20160283591 in view of Wierda et al. U.S. 9,696,971, further in view of Ferreira da Silva U.S. 20160140525 (referred hereafter Ferreira).

Eun teaches the invention substantially as claimed including method for providing social activity integration service (see abstract).


in response to switching to a specified interface in the terminal, configuring the processor to extract and integrate activity record information of all applications of the plurality of applications in an activity category to acquire specified activity record information in the activity category (abstract); and 
wherein the specified activity record information includes a transaction value, a transaction time, or a transaction name (paragraph 50), and
wherein the specified activity record information records a latest transaction in the activity category, or the specified activity record information is obtained by statistics for at least two pieces of activity record information during a specified period of time (paragraph 59).
Eun teaches substantial features of the claimed invention but fails to explicitly teach wherein the activity category is determined according to a user selection, and displaying the specified activity record information in the activity category in the specified interface in the terminal.
However, Wierda teaches method and apparatus for generating and packaging integration workflow activities. Wierda teaches wherein the activity category is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Eun with the teaching of Wierda to provide wherein the activity category is determined according to a user selection, and displaying the specified activity record information in the activity category in the specified interface in the terminal for the purpose of allowing the user to select a different application framework to replace the initially selected application framework (abstract).
Eun and Wierda teach substantial features of the claimed invention, but fails to explicitly teach specified activity record information that is related to a money transaction and the specified activity record information are displayed in a specified interface in the terminal. 
However, Ferreira teaches storing transaction details for mobile telephone top UPS via automatic teller machines. Ferreira teaches specified activity record information that is related to a money transaction and the specified activity record information are displayed in a specified interface in the terminal (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Eun and Wierda with the 

As to claim 3, Eun, Wierda and Ferreira and teach the method of claim 1, wherein before acquiring the specified activity record information, further comprising: 
determining at least one piece of activity record information, wherein each of the at least one piece of activity record information records a transaction happening within a specified period of time (paragraph 59); 
acquiring a transaction value of each of the at least one piece of activity record information (paragraph 50); and 
calculating a summation of at least one obtained transaction value as the specified activity record information (paragraph 40).  

As to claim 5, Eun, Wierda and Ferreira teach the method of claim 1, further comprising:
acquiring a show-detail instruction, wherein the show-detail instruction instructs to display details of the activity record information (abstract); and 
displaying a plurality of activity record information in items of information in a transaction time order from a latest to the earliest, as a response to the show-detail instruction (paragraph 45).  

As to claim 6, Eun, Wierda and Ferreira teach the method of claim 5, further comprising:
displaying other activity record information other than the plurality of activity record information in a scrolling manner in the transaction time order from the latest to the earliest, when a slide operation has been detected (abstract).  

As to claim 7, Eun, Wierda and Ferreira teach the method of claim 5, further comprising:
acquiring an information deletion instruction, wherein the information deletion instruction instructs to delete any of the plurality of activity record information (paragraph 47); and
deleting the activity record information as a response to the information deletion instruction (paragraph 47).  

As to claim 8, Eun, Wierda and Ferreira teach the method of claim 5, further comprising:
acquiring an information modification instruction, wherein the information modification instruction instructs to modify any of the plurality of activity record information (paragraph 12); 
displaying the activity record information in a modifiable way as a response to the information modification instruction (paragraph 49); and 


As to claim 9, Eun, Wierda and Ferreira teach the method of claim 1, further comprising:
acquiring an information addition instruction, wherein the information addition instruction instructs to add activity record information (paragraph 25); 
displaying an input interface as a response to the information addition instruction (paragraph 49); and 
acquiring input information in the input interface, generating newly added activity record information in accordance with the input information, and displaying the newly added activity record information in the specified interface (paragraph 12). 

3.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eun U.S 20160283591 in view of Wierda et al. U.S. 9,696,971, further in view of Ferreira, further in view of Masuko et al. U.S. 20130085854.

Eun teaches the invention substantially as claimed including method for providing social activity integration service (see abstract).
 
As to claim 4, Eun, Wierda and Ferreira teach teaches substantial features of the claimed invention, but fails to explicitly teach wherein displaying the specified activity record information in the specified interface includes displaying a transaction card in the 
However, Masuko teaches information processing device, information processing method, information processing program and recording medium. Masuko teaches displaying the specified activity record information in the specified interface includes displaying a transaction card in the specified interface, wherein the specified activity record information is displayed in an item of information on the transaction card (paragraph 12).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Eun, Wierda, Ferreira and Masuko to provide displaying the specified activity record information in the specified interface includes displaying a transaction card in the specified interface, wherein the specified activity record information is displayed in an item of information on the transaction card for the purpose of providing information for truly including purchase motivation for a user.

Claims 10, 12-19 and 21-22 do not teach anything different from the rejected claims 1-10 and 19 and are therefore rejected similarly.
Conclusion                                                                                                                                                                          
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EL HADJI M SALL/Primary Examiner, Art Unit 2457